QuickLinks(Click to quickly navigate through this document) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 975-5000 Securities registered pursuant to Section 12(b) of the Act: Class A Common Stock, par value $.01 per share (Title of Class) New York Stock Exchange (Name of Exchange) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes qNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNoq Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer qAccelerated filer qNon-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes qNoý The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $70,530,744 as of November 30, 2006, the last day of the registrant's second fiscal quarter, based upon the closing price on the New York Stock Exchange of $6.34 for shares of the registrant’s Class A common stock on that date. As of August 23, 2007 the registrant had outstanding 11,657,970 shares of Class A common stock and 14,973,148 shares of Class B common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement for its 2007 Annual Meeting of Shareholders, to be filed with the Securities and Exchange Commission no later than 120 days after the end of the registrant’s fiscal year ended May 31, 2007, are incorporated by reference into Part III hereof. Schiff Nutrition International, Inc. Table of Contents PART I ITEM 1. BUSINESS ITEM 1A. RISK FACTORS ITEM 1B. UNRESOLVED STAFF COMMENTS ITEM 2. PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. SELECTED CONSOLIDATED FINANCIAL AND OPERATING DATA ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES PART III ITEM 9B. OTHER INFORMATION ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES i SCHIFF NUTRITION INTERNATIONAL, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SIGNIFICANT ACCOUNTING POLICIES 2. DIVESTITURES 3. AVAILABLE-FOR-SALE SECURITIES 4. RECEIVABLES, NET 5. INVENTORIES 6. PROPERTY AND EQUIPMENT, NET 7. GOODWILL AND INTANGIBLE ASSETS, NET 8. ACCRUED EXPENSES 9. INCOME TAXES 10. OTHER ACCUMULATED COMPREHENSIVE INCOME 11. STOCK-BASED COMPENSATION PLANS 12. COMMITMENTS AND CONTINGENCIES 13. RELATED PARTY TRANSACTIONS 14. OPERATING SEGMENTS 15. QUARTERLY RESULTS (UNAUDITED) 16. SUBSEQUENT EVENT SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES VALUATION AND QUALIFYING ACCOUNTS EXHIBIT – CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM EXHIBIT – CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT EXHIBIT – CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT EXHIBIT – CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT ii QuickLinks(Click to quickly navigate through this document) PART I Note on Forward-Looking Statements Certain statements made in this Annual Report on Form 10-K, including statements under the captions “Business,” “Risk Factors,” “Legal Proceedings,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere herein are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on management’s beliefs and assumptions, current expectations, estimates and projections. Statements that are not historical facts, including without limitation statements which are preceded by, followed by or include the words “believes,” “anticipates,” “plans,” “expects,” “estimates,” “may,” “should,” “intends,” or similar expressions, are forward-looking statements.These statements are subject to risks and uncertainties, certain of which are beyond our control, and therefore, actual results may differ materially.The fact that some of the risks may be the same or similar to past reports we have filed with the Securities and Exchange Commission (“SEC”) means only that the risks are present in multiple periods.We believe that many of the risks detailed here are part of doing business in the industry in which we operate and compete and will likely be present in all periods reported.The fact that certain risks are endemic to the industry does not lessen their significance.Forward-looking statements only speak as of the date hereof and we do not undertake and expressly disclaim any obligation to update or release any revisions to any forward-looking statement whether as a result of new information, future events or otherwise, except as required by law.Important factors that may cause these forward-looking statements to be false or materially different from our current expectations include, but are not limited to, the factors discussed in Items 1, 1A, 3, 7 and 7A of this Annual Report. You should carefully consider the risks described in this Annual Report on Form 10-K, including those set forth in “Item 1A - Risk Factors” below.Any of these risks could have a material adverse effect on our results of operations and financial condition. ITEM 1. BUSINESS General Schiff Nutrition International, Inc. (“we,” “us,” or “our”) develops, manufactures, markets and distributes branded and private label vitamins, nutritional supplements and nutrition bars in the United States and throughout the world.We offer a broad range of capsules, tablets and nutrition bars.Our portfolio of recognized brands, including Schiff® and Tiger’s Milk®, is marketed primarily through the mass market (including club) and, to a lesser extent, health food store distribution channels. Prior to fiscal 2006, we were organized into three business units: the Schiff Specialty Unit, the Active Nutrition Unit and the Haleko Unit.The business units generally were managed independently, each with its own sales and marketing resources, and supported by common product research and development, operations and technical services and administrative functions.The Schiff Specialty Unit included the Schiff brand, as well as private label (contract manufacturing) business limited to customers that otherwise carry our products.The Active Nutrition Unit included the Weider® branded global business and the Tiger’s Milk brand.The Haleko Unit, our primary European operations, included the Multipower® and Multaben nutritional supplement brands and private label businesses. On June 17, 2005, we announced the sale of our Haleko Unit to Atlantic Grupa of Zagreb, Croatia and certain of its subsidiaries for approximately $15.1 million in cash.The transaction included the sale of the capital stock and partnership interests of the international subsidiaries that operate the Haleko Unit.The transaction closed on June 17, 2005, with an effective date of May 1, 2005 (the first day of Haleko’s fiscal year 2006). On April 1, 2005, we announced the sale of certain assets of our Active Nutrition Unit relating to our Weider branded business domestically and internationally to Weider Global Nutrition, LLC (“WGN”), a wholly-owned subsidiary of Weider Health and Fitness (“WHF”), a privately held company headquartered in California and our majority stockholder.The terms of the transaction provided for a cash payment of approximately $12.9 million and a note receivable of $1.1 million in exchange for assets relating to our domestic Weider branded business, including inventory, receivables, and intangible and intellectual property, the capital stock of certain of our international subsidiaries related to our international Weider branded business (including the working capital of those subsidiaries), and the assumption of certain associated liabilities by WGN. The transaction closed on April 1, 2005, with an effective date of March 1, 2005. 2 QuickLinks(Click to quickly navigate through this document) In connection with the sale of the Weider branded business, we also entered into two separate agreements (domestic and European) whereby we agreed to provide certain general and administrative, research and development, and logistics services to WGN for an annual fee.The domestic service agreement provided for a one year term, with an option to either party to extend the term for one additional year.The parties exercised this option for the second year and have further extended the term of the agreement through March 1, 2008.In connection with the sale of our Haleko Unit, the European service agreement was transferred to the purchaser of the Haleko Unit. Historical operating results for the Haleko Unit and Weider branded business are reflected as discontinued operations in our consolidated financial statements, including the notes thereto, for all periods presented.The remaining assets and related operations for the Active Nutrition Unit, including our Tiger's Milk and Fi-Bar® brands, were consolidated into our Schiff Specialty Unit.We believe our remaining business, which consists of the aggregation of several product-based operating segments, represents our only reportable segment. At our 2005 Annual Meeting of Shareholders in October 2005, our stockholders approved a corporate name change from Weider Nutrition International, Inc. to Schiff Nutrition International, Inc. Our principal executive offices are located at 2002 South 5070 West, Salt Lake City, Utah 84104 and our telephone number is (801) 975-5000.We were incorporated in Delaware in 1996.Our corporate internet web site address is www.schiffnutrition.com.We have included our internet web sites here and elsewhere only as an inactive textual reference.The information contained on the internet web sites is not incorporated by reference into this Annual Report on Form10-K.We file our proxy statements, annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and all amendments thereto with the SEC.Electronic copies of our periodic reports and current reports, and any amendments to those reports, are available free of charge by accessing our corporate internet web site at www.schiffnutrition.com, which provides a link to www.sec.gov, the web site maintained by the SEC.The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Recent Developments In July 2007, our Board of Directors approved a $1.50 per share special cash dividend, which was paid on August 13, 2007 to shareholders of record at the close of business on July 31, 2007.In connection with the declaration of the special dividend, the Board of Directors approved certain dividend equivalent rights, allowing holders of other equity awards, including stock options and restricted stock units, to receive dividend equivalents in the form of cash on each share underlying the stock options and restricted stock units.In aggregate, at July 31, 2007, the record date, the company had approximately 29.9 million common shares (or common share equivalents) outstanding, including approximately 26.6 million shares of outstanding Class A and Class B common stock, approximately 1.8 million shares of Class A common stock underlying outstanding stock options and approximately 1.5 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend is approximately $44.9 million, presuming 100 percent vesting of shares underlying stock awards (54 percent vested as of July 31, 2007).To the extent outstanding stock options and restricted stock units were unvested at July 31, 2007, the $1.50 per share dividend was not, and will not be, distributed until after such equity awards become vested. In connection with the dividend equivalents paid or payable on stock options and certain restricted stock units, we expect to recognize a compensation charge during fiscal 2008.The pre-tax charge will amount to approximately $5.0 million, with approximately $3.0 million recognized during the first fiscal quarter. Industry Overview According to the Nutrition Business Journal, the market for vitamins, minerals and supplements in the United States was estimated to be approximately $21.2 billion in 2005.We believe that the market has reached its present size due to a number of factors, including: · increased awareness of the health benefits of dietary supplements, especially as reports and medical research indicating a correlation between consumption of specific nutrients and better health and reduced incidence of certain diseases continue to heighten public knowledge of the benefits of dietary supplements for health; · a growing population of older Americans, with increased levels of education and discretionary income, who are more likely to consume dietary supplements and nutritional products, with an increasing interest in more proactively managing one’s own health needs; · successful new product introductions in part due to new scientific findings; and · rising health care costs and the worldwide trend toward preventive health care. 3 QuickLinks(Click to quickly navigate through this document) In recent years, nutritional supplement companies, analysts, publications and other industry sources have indicated a slower growth rate in the nutritional supplement industry.We believe that the slowdown is due in part to, among other factors, increased competition, including intense private label expansion and increasing competition from pharmaceutical and food companies, the lack of industry-wide “blockbuster” products, negative publicity regarding certain nutritional supplement ingredients and companies, and the general maturing of the industry. Although specific data from the fragmented international markets is not readily available, we believe similar demographics, events, and other trends affect the nutritional supplement market internationally. Brands, Products and Distribution We market a broad line of specialty supplements, vitamins and minerals under the Schiff brand, which has been familiar to consumers for over 70 years.The Schiff brand emphasizes high quality and natural ingredients, primarily consisting of tablet, capsule and softgel product forms. Our Schiff brand specialty supplements are designed to provide consumers with targeted support for their wellness efforts.Our specialty supplements include joint care products marketed under the Schiff brand, including our Move Free® and Glucosamine products.Our Move Free product is one of the leading joint care products in the mass market channel.Move Free net sales were $83.8 million, $86.2 million and $68.9 million, respectively, for fiscal 2007, 2006 and 2005 and represented approximately 48%, 48% and 40%, respectively, of total net sales for fiscal 2007, 2006 and 2005.Due to the divestitures of our Weider branded business and Haleko business, our concentration in this brand and the joint care category have increased.We cannot assure you that Move Free or other of our products currently experiencing strong popularity and growth will maintain sales levels over time.A significant decrease in Move Free or joint care category sales could have a material adverse effect on our results of operations and financial condition.Other specialty supplement products include: · specialty formulas for men and women, such as Prostate Health and Folic Acid; and · other specialty formulas, such as Melatonin Plus, Niacin and Lutein. Our Schiff brand vitamin products are designed to provide consumers with essential vitamins and minerals as supplements to healthy diet and exercise.Schiff brand vitamin products include: · multivitamins, such as Single Day; · individual vitamins, such as Vitamin B and Vitamin C; and · minerals, such as Calcium. The Schiff brand is marketed primarily in the mass market retail channel, with additional limited distribution in health food stores.Our products are sold domestically in leading retail outlets in all 50 states.Our mass market customers include: · warehouse clubs, such as Costco, Sam’s Club and BJ’s; · mass merchandisers, such as Wal-Mart and Target; · supermarkets, such as Fred Meyer, Giant, Kroger, Publix, Safeway, Stop & Shop, H-E-B and Raley’s; and · drug stores, such as Walgreens, CVS, Rite Aid and Longs. We also manufacture private label products forcertain retail customers where we sell our branded products.Manufactured private label products are sold to key retailers for distribution under their store brand names.Private label products include specialty supplements, vitamins and minerals, such as joint care products, Vitamin B and Calcium.We service the health food market primarily through sales to leading health food retailers and distributors. 4 QuickLinks(Click to quickly navigate through this document) Our largest customers are Costco and Wal-Mart. Combined, these two customers accounted for approximately 69%, 70% and 72%, respectively, of our total net sales for fiscal 2007, 2006 and 2005.Due to the divestitures of our Weider branded business and Haleko business, our concentration in these customers has increased.Retail customers in our industry generally do not enter into long-term supply contracts with their suppliers, particularly for branded products.Consequently, we do not have supply contracts with either Costco or Wal-Mart and therefore cannot assure you that either Costco or Wal-Mart will continue to be significant customers in the future.The loss of either Costco or Wal-Mart as a customer, or a significant reduction in purchase volume by Costco or Wal-Mart, would have a material adverse effect on our results of operations and financial condition. We also export certain Schiff products, particularly in the joint care category, to various international markets.In certain countries where we have an existing relationship with a retailer, such as Costco, we sell our products directly to the retailer.We sell to independent distributors in countries where we do not have direct relationships with retailers.See Note 1 of the Notes to Consolidated Financial Statements for domestic and international net sales amounts.See “Item1– Business – Government Regulation” and “Item 1A – Risk Factors – Risks Associated with International Markets” for additional information relating to our export business. We also market a line of nutrition bar products under the Tiger’s Milk and Fi-Bar brands.The Tiger’s Milk product line includes several nutrition bars that supply protein, vitamins and other essential nutrients with fewer calories than a traditional candy bar.The Fi-Bar product line is comprised of snack bars that are free of hydrogenated oils and trans fat, made with wholesome ingredients such as grains, oats, nuts and fruit, and coated with white, semi-sweet or milk chocolate.The Tiger’s Milk and Fi-Bar brands are intended to provide consumers with a healthy alternative to traditional snack foods and candy bars and are sold primarily through mass market retailers and convenience stores, with additional limited distribution in health food stores. Prior to the fiscal 2006 first quarter sale of our Haleko Unit, we developed, manufactured and marketed nutrition products primarily under the Multipower and Multaben brands.Our Haleko Unit had well-recognized nutritional supplement brands in Europe and nutritional supplement manufacturing capabilities in Germany. Prior to the fiscal 2005 fourth quarter sale of our Weider branded business, we developed and marketed sports nutrition, nutrition bar and weight management products under the Weider brand.The Weider branded products were distributed primarily through mass market retailers, health food stores, and health clubs and gyms in the United States, Canada and Western Europe as well as on an export basis to South America, Eastern Europe, the Middle East and the Pacific Rim. Sales and Marketing Our sales force consists of dedicated sales professionals who are assigned to specific accounts, classes of trade and/or geographic territories.These sales professionals work directly with retailers and distributors to increase knowledge of our products and general nutritional supplement benefits, solicit orders for our products, maximize our shelf presence and provide related product sales assistance.We also utilize brokers to sell our products in certain accounts and classes of trade. We market our products using a mix of trade and consumer promotions; television, newspaper and print media advertising; and consumer education efforts.Our advertising and marketing expenditures, excluding sales incentives reflected as reductions in net sales or increases in cost of goods sold, were approximately $19.4 million, $18.3 million and $16.9 million, respectively, for fiscal 2007, 2006 and 2005.Classification of promotional costs as a sales reduction or increase in cost of goods sold is required when the promotion effectively represents a price reduction. During fiscal 2007, we maintained our focus on brand building support for our core brands, particularly relating to our Schiff Move Free brand of joint care products.We continued to employ television, magazine and other media in fiscal 2007, along with several targeted direct mail, public relations and sampling campaigns.During fiscal 2007, our advertisements appeared in various magazines and other publications. Another key component of our marketing strategy is to educate consumers about innovative, safe and beneficial nutritional supplement products.We participate in consumer education at conferences and trade and consumer shows.Our web sites, including www.schiffvitamins.com, also provide additional educational information to consumers and customers. Product Research and Development We are committed to research and development to create safe and efficacious new products and existing product line extensions, and develop more effective and efficient means of processing ingredients for use in products.New product development and process improvements are important to the nutritional supplement industry to create new market opportunities, meet consumer demand and strengthen relationships with customers. 5 QuickLinks(Click to quickly navigate through this document) We maintain an extensive research library and employ a variety of industry relationships to identify new research and development projects offering health and wellness benefits.To support our research and development efforts, we maintain a staff of scientific and technical personnel, invest in formulation, processing and packaging development, perform product quality and stability studies, invest in product efficacy and safety studies, and conduct consumer market research to sample consumer opinions on product concepts, product design, packaging, advertising and marketing campaigns.For research and development initiatives, we conduct research and development in our own facility and with third parties.Product research and development expenses were approximately $3.7 million, $2.9 million and $3.2 million, respectively, for fiscal 2007, 2006 and 2005. Manufacturing and Product Quality We manufacture the majority of our products in a capsule and tablet manufacturing facility in Salt Lake City, Utah, which includes our main distribution center and primary administrative offices and also contains our nutrition bar manufacturing operations.Our Salt Lake City capsule and tablet facility is designed and operated to meet United States Pharmacopeia (“USP”) compliance standards.We participate in the USP Dietary Supplement Verification Program, pursuant to which our manufacturing facility has been certified as being compliant with good manufacturing practices (“GMP’s”) promulgated by USP.We are also registered with NSF International (“NSF”) as being certified compliant with NSF GMP’s as set forth in NSF/ANSI Standard 173-2003, Dietary Supplements, Section 8. Our manufacturing process generally consists of the following operations: (i)sourcing ingredients for products, (ii)warehousing raw ingredients, (iii)measuring ingredients for inclusion in such products, (iv)granulating, blending and grinding ingredients into a mixture with a homogeneous consistency, and (v)encapsulating, tableting, pouring, pouching, bagging or boxing the blended mixture into the appropriate dosage form using either automatic or semiautomatic equipment. Our bottling and packaging, counting, check weighing and filling operations are automated to promote accuracy and compliance with weights and measures regulations.We have invested in production line flexibility to accommodate various filling sizes, weights or counts of product and final shipped unit configurations to fulfill customer and ultimate consumer needs.The distribution center features a high-rise racked warehouse and a fully automated “order-pick” system using optical readers that interpret bar coded labels on each shipping container. We maintain and operate a Manufacturing Resource Planning (“MRP”) system that is integrated with distribution, warehousing and quality control, which provides real-time lot and quality tracking of raw materials, work in progress and finished goods.We manufactured over 95% of our branded products in fiscal 2007, based on net sales. By manufacturing the majority of our own products, we believe that we maintain better control over product quality and availability, while also reducing production costs.We also have a working relationship with numerous outside manufacturers, including softgel manufacturers and packagers, and utilize these outside sources from time to time. Manufacturing backlogs, to the extent they may occasionally exist, do not have a material impact on delivery time to the customer. Our quality management systems are detailed and comprehensive, and include a supplier selection and certification process, raw material verification, analytical testing, weight deviation measurement, facility and process audits, and other procedures.The quality management systems also include a professionally equipped and staffed laboratory, enabling analysis of raw materials and finished goods for compliance to specifications.Our products are also subject to extensive shelf life stability testing through which we determine the effects of aging on our products.Outside laboratories are used routinely to evaluate our internal test laboratory performance and to supplement our internal testing procedures and capabilities. We employ a purchasing staff that works with marketing, product development and quality control personnel to source raw materials for our products.Raw materials are sourced principally from China and the United States.We seek to mitigate the risk of a shortage of raw materials through our relationships with our principal suppliers, including identification and qualification of alternative suppliers for the same, or similar, raw materials where available. We have a long-term supply and license agreement with a third-party supplier for a key ingredient used in our Move Free Advanced product.While we have a contract in place providing for the continuing supply of this ingredient, we cannot assure you that the supplier will continue to supply this ingredient in the quantities we require, or at all.We do not have an alternate supplier for this ingredient.See “Item 1 – Business – Intellectual Property.” 6 QuickLinks(Click to quickly navigate through this document) Competition The market for the sale of nutritional supplements is highly fragmented and competitive.We believe that competition is based principally upon price, quality and efficacy of products, customer service, marketing support, and new products. Our competition includes numerous nutritional supplement companies that are highly fragmented in terms of geographic market coverage, distribution channels and product categories.In addition, large pharmaceutical companies and packaged food and beverage companies compete with us in the nutritional supplement market.These companies and many nutritional supplement companies have broader product lines and/or larger sales volumes than us and have greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.Private label products of our customers, which have been significantly increasing in certain nutrition categories (including the joint care category), compete directly with our products.In several product categories, private label items have become the market share leaders.Increased competition from such companies and from private label pressures, particularly relating to the joint care category, could have a material adverse effect on our results of operations and financial condition. Many companies within the industry are privately-held.Therefore, we are unable to assess the size of all of our competitors or where we rank in comparison to such privately-held competitors with respect to sales to retailers.As the nutritional supplement industry continues to evolve, we believe retailers will align themselves with suppliers who are financially stable, market a broad portfolio of products and offer superior customer service.We believe that we compete favorably with other nutritional supplement companies because of our financial stability, brand names, customer service, competitive pricing, sales and marketing support and quality of our product lines. Government Regulation The formulation, manufacturing, packaging, labeling, advertising, distribution and sale of our products are subject to the laws and regulations of federal governmental agencies, including the Food and Drug Administration (“FDA”), the Federal Trade Commission (“FTC”), the U.S. Department of Agriculture, the U.S. Consumer Products Safety Commission, the Environmental Protection Agency and the Postal Service, and also various agencies of the states, localities and countries in which we operate and sell our products. The FDA regulates foods and dietary supplements through the Food, Drug and Cosmetic Act (“FDCA”) and amendments thereto, including the Dietary Supplement Health and Education Act of 1994, as amended (“DSHEA”), which is intended to promote access to safe, quality dietary supplements and information about dietary supplements.DSHEA establishes a statutory class of dietary supplements, including vitamins, minerals, herbs, amino acids and other dietary substances for human use to supplement the diet, as well as concentrates, metabolites, extracts or combinations of such dietary ingredients.Generally, under DSHEA, dietary ingredients on the market before October 15, 1994 may be used without further notification to the FDA.However, dietary ingredients not marketed prior to October 15, 1994 may be “new dietary ingredients” under DSHEA and may require a submission to the FDA at least 75 days prior to marketing such ingredient evidencing a history of use or other evidence of safety to establish that the ingredient will reasonably be expected to be safe.We cannot assure you that the FDA will accept the evidence of safety for any new dietary ingredients that we may want to market, and the FDA’s refusal to accept such evidence could prevent the marketing of such dietary ingredients.In addition, increased FDA enforcement could lead the FDA to challenge dietary ingredients already on the market as “illegal” under the FDCA because of the failure to file a new dietary ingredient notification. DSHEA permits statements of “nutritional support” for dietary supplements that may describe how particular dietary ingredients affect the structure, function or general well-being of the body or describe the mechanism of action by which dietary ingredients affect the foregoing.These statements of nutritional support, or “structure/function claims,” may not make a health claim or disease claim, meaning that a statement may not claim to diagnose, treat, prevent, cure or mitigate an illness or disease unless the claim was authorized by the FDA.A structure/function claim in advertising or on a product label must have substantiation that the claim is truthful and not misleading, and have a disclaimer that the statement has not been evaluated by the FDA and that the product is not intended to diagnose, treat, cure or prevent any disease.We cannot assure you that a regulatory agency will not deem one or more of our product claims or labels to be impermissible and take adverse action against us. In addition, DSHEA provides that certain "third-party literature," such as a reprint of a peer-reviewed scientific publication linking a particular dietary ingredient with health benefits, maybe used "in connection with the sale of a dietary supplement to consumers" without the literature being subject to the same regulation as labeling.Such literature must not be false or misleading; the literature may not "promote" a particular manufacturer or brand of dietary supplement; and a balanced view of the available scientific information on the subject matter must be presented.We cannot assure you that all third-party literature that we would like to disseminate in connection with our products will satisfy each of these requirements, and failure to satisfy all requirements could prevent use of the literature or subject us to adverse actions by regulatory agencies or other third parties. 7 QuickLinks(Click to quickly navigate through this document) The FDA recently published final GMP’s specifically for the dietary supplement industry.These newGMP’sare more detailed than the GMP’s currently applicable to dietary supplements andmay result in increased expenses, changes to ourprocesses or products and/or implementation of additional recordkeeping and administrative procedures.We do not currently expect the incremental cost of compliance efforts to be material. In late 2006, Congress passed legislation requiring companies that manufacture or distribute over-the-counter products (“OTC”) or dietary supplements to report serious adverse events allegedly associated with their products to the FDA and institute recordkeeping procedures for all alleged adverse events (serious and non-serious).The legislation requires manufacturers and distributors of OTC’s or dietary supplements to report to the FDA any serious adverse event reports received, even if the party making the report provides no medical or other information to the manufacturer or distributor.The legislation also requires the FDA to provide guidance to manufacturers and distributors regarding this legislation (which has not yet been published).We cannot assure you that costs to comply with this legislation, or potential misinterpretation of reported serious adverse events, will not have a material adverse effect on our results of operations and financial condition. Some of our products are conventional foods, which are also subject to the Nutrition Labeling and Education Act of 1990 (“NLEA”).The NLEA also prohibits health claims being made for a food without prior FDA approval and establishes requirements for ingredient and nutrition labeling.Most of our products are classified as dietary supplements. The FTC exercises jurisdiction over the advertising of nutritional and dietary supplements under the Federal Trade Commission Act.In November 1998, the FTC published an advertising guideline for the dietary supplement industry entitled “Dietary Supplements: An Advertising Guide for Industry.” These guidelines reiterate many of the policies regarding dietary supplements the FTC has periodically announced over the years, particularly with respect to the substantiation of claims made in advertising of dietary supplement products.In the past several years, the FTC has instituted several enforcement actions against dietary supplement companies alleging false and misleading advertising of certain products.These enforcement actions have resulted in consent decrees and/or the payment of fines by certain of the companies involved.We entered into a consent decree with the FTC effective November 2000 governing diet and weight loss claims and certain disease, safety and comparative health benefit claims. The National Advertising Division ("NAD") of the Council of Better Business Bureaus oversees an industry-sponsored self-regulatory system that permits competitors to resolve disputes over advertising claims. The NAD also has its own advertising monitoring program, and initiates its own challenges to advertising that it has reviewed. The NAD has no enforcement authority of its own, but may refer matters that the NAD views as violating FTC rules, regulations or guidance to the FTC for further action. Federal agencies, primarily the FDA and FTC, have a variety of procedures and enforcement remedies available to them, including initiating investigations, issuing warning letters and cease and desist orders, requiring reformulation of products, requiring corrective labeling or advertising, requiring consumer redress (for example, requiring that a company offer to repurchase products previously sold to consumers), seeking injunctive relief or product seizures, and imposing civil penalties or commencing criminal prosecution.In addition, certain state agencies have similar authority.These federal and state agencies have in the past used these remedies in regulating participants in the dietary supplement industry. Our international activities are subject to regulation in each country in which we sell or distribute our products.In markets outside the United States, before commencing operations or marketing our products, we may be required to obtain approvals, licenses or certifications from a country’s ministry of health or comparable agency. Approvals or licensing may be conditioned on reformulation of products or may be unavailable with respect to certain products or product ingredients. We must also comply with product labeling and packaging regulations that vary from country to country. Furthermore, the regulations of these countries may conflict with those in the United States and with each other, sometimes causing higher costs and expenses, product reformulations, and delay.In countries in which we do not have direct relationships with retailers, independent distributors generally have responsibility for compliance with applicable foreign laws and regulations.These distributors are independent contractors over whom we have limited control. As a result of our efforts to comply with applicable statutes and regulations, from time to time we have reformulated, eliminated or relabeled certain of our products and revised certain aspects of our sales, marketing and advertising programs.We cannot assure you that we will not have to make such changes or revisions in the future, which could have a material adverse effect on our results of operations and financial condition. 8 QuickLinks(Click to quickly navigate through this document) We may be subject to additional laws or regulations by the FDA or other federal, state, county, local or foreign regulatory authorities, the repeal of laws or regulations which we consider favorable, such as DSHEA, or more stringent interpretations of current laws or regulations, from time to time in the future.We are unable to predict the nature of such future laws, regulations, interpretations or applications, nor can we predict what effect additional governmental regulations, legal proceedings or administrative orders, when and if promulgated or initiated, would have on our business in the future.Such changes could, however, require the reformulation of certain products to meet new standards, the recall or discontinuance of certain products not able to be reformulated, additional recordkeeping requirements, expanded documentation of the properties of certain products, new or different labeling, additional scientific substantiation, additional personnel, or new or additional processes, procedures, or requirements.Any or all of such changes or requirements and the related costs to comply with such changes or requirements could have a material adverse affect on our business, financial condition and results of operations. Intellectual Property We own, or have filed for, over 50 trademarks registered with the United States Patent and Trademark Office for our Schiff and Tiger’s Milk brands and certain of our products (including Move Free) and slogans.We also license rights for names material to our business, including Move Free, and for the use of our brand names, including Schiff and Tiger’s Milk, in certain countries outside of North America.However, the protection available in foreign jurisdictions may not be as extensive as the protection available to us in the United States. We rely on common law trademark rights to protect our unregistered trademarks.Common law trademark rights do not provide us with the same level of protection as afforded by a United States federal registration of a trademark.In addition, common law trademark rights are limited to the geographic area in which the trademark is actually used. Our Move Free Advanced product contains a key ingredient, the rights for which we license from a third-party supplier pursuant to a long-term supply and license agreement.The term of the agreement extends through May 2009, with automatic one-year extensions unless terminated by us or by the supplier upon our breach of the agreement and failure to cure the breach within a prescribed time period.Our supplier has patents and patents pending relating to the key ingredient, and has granted us exclusive rights to market and sell the ingredient for joint care purposes in certain territories and classes of trade.However, our supplier is currently in litigation with third parties alleging patent infringement in connection with the sale of the key ingredient by third parties in products similar to our Move Free Advanced product.We cannot assure you that our supplier will prevail in such litigation or be successful in preventing third parties from selling the key ingredient in their competing products.This could have a material adverse effect on our Move Free Advanced sales, results of operations and financial condition. Employees At May 31, 2007, we employed approximately 404 persons, of whom approximately 234 were in management, sales, purchasing, logistics and administration and approximately 170 were in manufacturing operations.In addition, we utilize temporary employees in some of our manufacturing operations.We are not party to any collective bargaining arrangements and believe that our relationship with our employees is good. ITEM 1A. RISK FACTORS Dependence on Individual Products, Product Lines and the Joint Care Category.Certain products and product lines (particularly in the joint care category) account for a significant amount of our total net sales.Net sales of our Schiff Move Free brand were approximately 48%, 48% and 40%, respectively, of total net sales for fiscal 2007, 2006 and 2005.Due to the divestitures of our Weider branded business and Haleko Unit, our concentration in the Move Free brand and the joint care category has increased.We cannot assure you that Move Free or other of our products currently experiencing strong popularity and growth will maintain sales or margin levels over time.A significant decrease in Move Free or joint care category sales could have a material adverse effect on our results of operations and financial condition. Dependence on Significant Customers. Our largest customers are Costco and Wal-Mart. Combined, these two customers accounted for approximately 69%, 70% and 72%, respectively, of our total net sales for fiscal 2007, 2006 and 2005.Due to the divestitures of our Weider branded business and Haleko Unit, our concentration in these customers has increased.We do not have supply contracts with either Costco or Wal-Mart and therefore cannot assure you that either Costco or Wal-Mart will continue to be significant customers in the future.The loss of either Costco or Wal-Mart as a customer, or a significant reduction in purchase volume by Costco or Wal-Mart, would have a material adverse effect on our results of operations and financial condition. 9 QuickLinks(Click to quickly navigate through this document) Effect of Unfavorable Publicity. We believe sales of our products are highly dependent on consumer perception of the safety, quality and efficacy of our products as well as similar or other nutritional supplement products distributed and sold by other companies.Consumer perception of our products can be significantly influenced by scientific research or findings, regulatory investigations, litigation, national media attention, and other publicity regarding our products and other nutritional supplements, including publicity regarding the legality or quality of particular ingredients or products or the nutritional supplement market in general.From time to time, there is unfavorable publicity, scientific research, litigation, regulatory proceedings and other media attention regarding our industry.There has recently been unfavorable publicity regarding items imported from China, where we source a large amount of our raw materials.There can be no assurance that future publicity, scientific research or findings, litigation, regulatory proceedings, or media attention will be favorable to the nutritional supplement market or any particular product or ingredient, or consistent with earlier favorable publicity, research, findings, litigation, proceedings or media attention.Adverse publicity, media attention, research, findings, litigation, proceedings or other reports, whether or not accurate, could have a material adverse effect on our results of operations and financial condition.In addition, adverse publicity, reports or other media attention regarding the safety, quality, or efficacy of our products or ingredients or nutritional supplement products or ingredients in general, or associating the consumption of our products or ingredients or nutritional supplement products or ingredients in general with illness or other adverse effects, whether or not scientifically supported or accurate, could have a material adverse effect on our results of operations and financial condition. Risks of Competition and Pricing Pressures. The market for the sale of nutritional supplements is highly competitive.Many of our principal competitors have greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.Private label products of our customers, the number of which has been significantly increasing in certain nutrition categories (including joint care), also create significant pricing pressure and competition with our products.Because nutritional supplements can be purchased in various channels of distribution, we also compete with products sold outside of the mass market retail channel, including health food stores, direct sales, direct mail and internet distribution channels.Increased competition from competitors, including expansion of private label products, or increased pricing pressure, could have a material adverse effect on our results of operations and financial condition. Among other factors, competition among manufacturers, distributors and retailers of nutritional supplements is based upon price.Because of the high degree of price competition, we have not always been able to pass on increases in raw material prices to our customers.If one or more of our competitors significantly reduce their prices in order to gain market share (particularly relating to the joint care category), or if raw material prices increase and we are unable to pass along the increased cost to our customers (particularly relating to the joint care category), our results of operations and financial condition could be materially adversely affected. Raw Material Price Increases. Raw materials account for a significant portion of our manufacturing costs.We have encountered material fluctuations in the pricing of key raw materials in the past, particularly relating to joint care category products.During fiscal 2005 and continuing into fiscal 2006, we experienced margin volatility due to several factors, including significant raw material pricing increases in the joint care category.During fiscal 2005 and early fiscal 2006, as a result of the raw material pricing volatility and the inability to secure acceptable price increases from customers, we discontinued certain private label (contract manufacturing) business.During fiscal 2006 and continuing into fiscal 2007, raw material pricing in the joint care category decreased and appears to be relatively stable.However, the price of key raw materials may not remain relatively constant.Historically, we have not always been able to pass along raw material price increases, and may not be able to do so in the future.Significant increases in raw material prices, particularly relating to the joint care category, could have a material adverse effect on our results of operations and financial condition. Dependence on Third-Party Suppliers. We acquire all of our raw materials for the manufacture of our products from third parties.A considerable portion of our raw materials relates to our joint care category, which accounts for a significant amount of our total net sales.We cannot assure you that suppliers will provide the raw materials we need in the quantities requested, at a price we are willing to pay or that meet our quality standards and labeling requirements. We typically do not enter into long-term contracts with our suppliers.However, we have a long-term supply and license agreement with a third-party supplier for a key ingredient used in our Move Free Advanced product.While the contract provides for the continuing supply of this ingredient, we cannot assure you that the supplier will continue to supply this ingredient in the quantities we require, or at all.We do not have an alternate supplier for this ingredient.See “Item 1 –
